DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 06/07/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment: (1) the 35 U.S.C. 103 rejections of claims 1-4, 6-13, 15-19, 28, and 37-42 over Dubois and Huynh-Ba; and (2) double patenting rejections of claims 1, 10, 19, and 28 over Application 16/403,223.
The status of the claims stands as follows:
Pending claims:				1-4, 6-13, 15-19, 28, and 37-42
Withdrawn claims: 				None
Previously cancelled claims: 		5, 14, 20-27, and 29-36
Newly cancelled claims:			None
Amended claims: 				1, 2, 10, 11, and 37-39
New claims: 					None
Claims currently under consideration:	1-4, 6-13, 15-19, 28, and 37-42
Currently rejected claims:			1-4, 6-13, 15-19, 28, and 37-42
Allowed claims:				None

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of co-pending Application No. 16/402,360 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 2 requires limitations of instant Stevia-component to be stevia extract whereas instant claim 1 includes glycosylated Stevia extracts, steviol glycosides, and glycosylated steviol glycosides as well as stevia extracts; therefore the selection of stevia extracts renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 8-10, 17-19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 and 21 of co-pending Application No. 16/402,413 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 8 require limitations of instant claim 1; co-pending claims 3 and 10 require limitations of instant claim 3; co-pending claims 4 and 11 require limitations of instant claim 4; co-pending claims 5 and 12 require limitations of instant claim 8; co-pending claims 7 and 14 require limitations of instant claim 9; co-pending claim 15 requires limitations of instant claim 10; co-pending claim 17 requires limitations of instant claim 12; co-pending claim 18 requires limitations of instant claim 13; co-pending claim 19 requires limitations of instant claim 17; co-pending claim 21 requires limitations of instant claim 18; co-pending claim 22 requires limitations of instant claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-9, 11, and 15 of co-pending Application No. 16/402,448 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 3, 9, and 11 require limitations of instant claim 1; co-pending claims 7 and 15 require limitations of instant claim 8; and co-pending claims 8 requires limitations of instant claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 17, and 18 of co-pending Application No. 16/402,728 (reference application) in view of FDA (“Overview of Food Ingredients, Additives & Colors”, 2010, International Food Information Council (IFIC) and U.S. Food and Drug Administration, < https://www.fda.gov/food/food-ingredients-packaging/overview-food-ingredients-additives-colors#types>).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 8, 10, and 17 require all the claim limitations of instant claims 1 and 8; and co-pending claims 9 and 18 require all the claim limitations of instant claim 9, except the co-pending claims require the composition to comprise thickeners.  However, thickeners are common food ingredients as taught by FDA (page 4, paragraph under “Types of Food Ingredients” and row 10 of the table) and the instant claims do not exclude thickeners from the composition
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 7 of co-pending Application No. 16/402,641 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 4, 6, and 7 require limitations of instant claim 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of co-pending Application No. 16/402,816 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 15 require limitations of instant claim 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, and 14 of co-pending Application No. 16/402,846 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 4, 11, and 14 require limitations of instant claims 1 and 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 20 of co-pending Application No. 16/402,991 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 11 and 20 require limitations of instant claim 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of co-pending Application No. 16/402,999 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 49 requires limitations of instant claim 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of co-pending Application No. 16/403,053 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 5 requires limitations of instant claim 1 and co-pending claim 6 require limitations of instant claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of co-pending Application No. 16/403,163 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 5 require limitations of instant claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of co-pending Application No. 16/403,178 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 12 require limitations of instant claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-4, 6-13, 15-19, 28, and 37-42 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Though Dubois teaches a composition to be added to food and beverages comprising modified natural high-potency sweeteners ([0009]) and Khattab (Katthab et al., “Production and physicochemical assessment of new stevia amino acid sweeteners from the natural stevioside”, 2014, Food Chemistry, vol. 173, pages 979-985) teaches modified NHPSs that are produced from combining Stevia-related compounds with amine donors Stevia-related components and an amine donor at a temperature of 50-250°C, especially where there would be essentially no basis for predicting how such a reaction may proceed and what taste attributes may materialize for the resultant products.  As such, claims 1-4, 6-13, 15-19, 28, and 37-42 are considered allowable over the prior art, although the claims remain rejected due to double patenting rejections as detailed previously herein.

Response to Arguments
Claim Rejections of claims 1-4, 6-13, 15-19, 28, and 37-42 over Dubois and Huynh-Ba: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant amended independent claims 1 and 10 to require the reaction mixture to comprise (a) stevia components and (b) an amine donor wherein (a) and (b) undergo Maillard reaction (Applicant’s Remarks, page 10, paragraphs 2-3) to overcome the Dubois and Huynh-Ba references which describe a Maillard reaction between a reducing sugar and amino acid.  The prior art references do not teach a Maillard reaction involving a stevia component as a reactant and for the reaction to occur at a temperature of 50-250°C as claimed (Applicant’s Remarks, page 10, paragraph 4- page 11, paragraph 3).
Since the prior art does not teach the formation of a composition formed from combined stevia components and amino acid(s) during a reaction carried out within the claimed temperature range, the claims were deemed allowable over the prior art as described 

Double Patenting Rejection of claims 1, 10, 19 and 28 over co-pending application no. 16/403,223, 16/403,163, 16/402,413, 16/402,846, 16/402,991, 16/402,999, and 16/403,178: Applicant will address the rejection at such time the claims are considered otherwise allowable (Applicant’s Remarks, page 12, paragraph 2, page 13, paragraph 1), however, the rejection over Application No. 16/403,223 has been withdrawn due to the amendment of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791